                Case 2:20-cv-00059-LGW-BWC Document 9 Filed 01/04/21 Page 1 of 1               FILED
                                                                                    John E. Triplett, Acting Clerk
                                                                                     United States District Court

                                                                                By STaylor at 12:44 pm, Jan 04, 2021




                         In the United States District Court
                         For the Southern District of Georgia
                                 Brunswick Division
              LAZARUS LOVETT,                           *
                                                        *
                          Plaintiff,                    *      CIVIL ACTION NO.: 2:20-cv-59
                                                        *
                    v.                                  *
                                                        *
              CAMDEN COUNTY SAFETY COMPLEX,             *
              et al.,                                   *
                                                        *
                          Defendants.                   *

                                                     ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.          Dkt. No. 7.   No party to this action filed

              Objections to this Report and Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court.            The Court

              DISMISSES Plaintiff’s claims against Defendant Camden County

              Safety Complex.          Plaintiff’s deliberate indifference claims

              against all other Defendants remain pending.           Dkt. No. 8.

                   SO ORDERED, this 4th day of January, 2021.




                                               HON. LISA GODBEY WOOD, JUDGE
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF GEORGIA



AO 72A
(Rev. 8/82)
